—Judgment, Supreme Court, New York County (Edward McLaughlin, J.), rendered September 23, 1992, convicting defendant, after jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 5 Vi to 11 years, unanimously affirmed.
Viewing the evidence in a light most favorable to the prosecution and giving it the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that the evidence was sufficient as a matter of *715law to support the verdict finding defendant guilty beyond a reasonable doubt of burglary in the second degree. Moreover, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Defendant’s claim that the showup identification of defendant was inherently suggestive is insufficient to warrant vacating the judgment as against the weight of the evidence and, in any event, is meritless since the identification took place shortly after commission of the crime (see, People v Aquino, 202 AD2d 261). Concur—Sullivan, J. P., Carro, Nardelli, Williams and Tom, JJ.